Citation Nr: 0508820	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-32 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
broken right foot and great toe.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Coast Guard 
from September 1949 to January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, in which the RO denied the 
veteran's claims of entitlement to service connection for a 
back condition, a right hip condition, and the residuals of a 
broken foot and big toe.  He subsequently perfected a timely 
appeal regarding these issues.

In the December 2002 rating decision, the RO also granted 
service connection for an appendectomy scar of the right 
lower abdomen and assigned a 10 percent evaluation.  The 
veteran did not subsequently express disagreement with either 
the disability rating or effective date assigned for the 
service-connected scar.  Thus, this matter is not presently 
on appeal before the Board.

The Board notes that the claim of entitlement to service 
connection for the residuals of a broken right foot and big 
toe was originally characterized by the RO as being a claim 
for service connection for the residuals of an injury to the 
left foot.  For example, it was characterized as such by the 
RO in the December 2002 rating decision and an October 2003 
Statement of the Case (SOC).

However, during a personal hearing held at the RO in April 
2004, the veteran repeatedly described the claimed foot and 
toe disability as being for the residuals of an injury of the 
right foot instead of the left.  Thereafter, in a 
Supplemental Statement of the Case (SSOC) issued in September 
2004, RO recharacterized the issue as entitlement to service 
connection for the residuals of a broken right foot and big 
toe.  

In accordance with the veteran's contentions, the Board has 
also characterized the issue on appeal on the title page of 
this decision as being a claim of entitlement to service 
connection for the residuals of a broken right foot and big 
toe.


FINDINGS OF FACT

1.  The preponderance of the probative evidence is against 
finding that the veteran has a current disability of the 
right foot and/or great toe.

2.  The preponderance of the probative evidence is against 
finding that the current right hip disability is related to 
an in-service disease or injury.

3.  The preponderance of the probative evidence is against 
finding that the current back disability is related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  A disability of the right foot and/or great toe was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.307, 3.309.

3.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in October 2002 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claims.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify or 
submit any additional evidence that he believes may be 
relevant to his claims. 

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.

The Board notes that the veteran has reported being treated 
at Brighton Marine Hospital while on active duty, and that he 
has asserted that records from that treatment would support 
his claim.  The record reflects that the RO attempted to 
obtain such records, but was advised that the facility had 
closed in 1981, and that all records from that facility are 
maintained at the National Hansen's Disease Program in 
Louisiana.  

The RO subsequently contacted that facility, and was advised 
that medical records from the time of the veteran's period of 
active duty are not available because medical records are 
only maintained for a period of 50 years before being 
destroyed.  In light of this response, the Board finds that 
the RO has satisfied the VCAA by undertaking all reasonable 
efforts to obtain the reported records, and that further 
efforts are not necessary because these records have been 
shown to be unavailable.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible by apprising him 
as to the evidence needed, and in assisting him in the 
development of his claim.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  

II.  Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.303.  See also 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

III.  Service connection for the residuals of a broken right 
foot and great toe.

The veteran essentially contends that he injured his right 
foot and great toe when he fell while serving aboard the 
USCGC Matagorda when he was on active duty.  As explained 
during his April 2004 hearing at the RO, the veteran reports 
that he was on the stern of the ship for morning colors when 
his foot became caught and he fell onto his hands.  He 
testified that his great toe became swollen and that he was 
sent to Brighton Marine Hospital for x-rays.  The veteran 
further testified that he was then sent home for seven days 
on sick leave.

During his personal hearing, the veteran indicated that his 
primary complaints were of current problems with his hip and 
back, but that he did have difficulty moving his foot up more 
than 90 degrees.

In support of his claim, the veteran submitted a statement 
from his brother, who reported that he recalled his veteran 
coming home from service for seven days at one point with 
crutches.  He also recalled that the veteran had described 
having broken or sprained his toe when he was home on leave.

The Board notes that the veteran's service medical records 
are silent for any complaints or clinical findings pertaining 
to the right foot or great toe.  In November 1951, the 
veteran underwent a physical examination in regard to ongoing 
complaints of seasickness, which resulted in a recommendation 
that the veteran be discharged from service based on physical 
disability.  This report is negative for any complaints or 
findings regarding the lower extremities.

With respect to element (1) of Hickson, a current disability, 
the Board finds that there is no competent medical evidence 
of a current disability of the right foot or great toe.  In 
this regard, the Board notes that, although the post-service 
medical records received by the RO show that the veteran has 
received treatment for right hip and back problems since 
1991, these records are negative for any complaints or 
findings regarding the veteran's right foot or toes.  

The law is clear that in order for service connection to be 
granted, a claimant must first have a disability.  See 
Rabideau, supra; see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  In the absence of evidence of current 
diagnosed disabilities of the right foot or toes, Hickson 
element (1) is not met and service connection may not be 
granted for the claimed residuals of a broken right foot or 
great toe.

To the extent that the veteran is asserting that he in fact 
does have a current disability of the right foot, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Any such statements offered in 
support of the veteran's claim are not competent medical 
evidence and are outweighed by the medical records, which are 
devoid of references to the disabilities alleged.

While the Board acknowledges the veteran's complaints of 
limitation of motion in his right foot, it is now well 
established that a symptom alone, such as limitation of 
motion, absent a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

The Board finds that the lack of a current disability is 
dispositive of this appeal.  However, for the sake of 
completeness, the Board will briefly address the remaining 
two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the service medical records contained within the 
claims folder are without reference to either complaints of, 
or treatment for, any disability of the right foot or great 
toe.  The report of medical examination completed in November 
1951, two months prior to separation, shows that physical 
examination was essentially negative, and the report does not 
indicate the presence of any disability of the right foot or 
toes.

However, as noted above, the veteran has reported that he was 
treated at Brighton Marine Hospital for the claimed in-
service injury, and it has been learned that records of 
treatment from that facility during the period of the 
veteran's service are unavailable, and were likely destroyed.  
The Board is obligated to take this into consideration.  See 
O'Hare, supra.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Board has therefore 
reviewed the veteran's statements concerning the alleged in-
service injury in the context of the entire record.

In this case, it appears that approximately 50 years had 
passed between the date of the veteran's discharge from 
service and the date on which he filed his claim for service 
connection.  However, the fact that the veteran failed to 
seek VA compensation for his alleged toe injury for almost 
fifty years after service does not, in and of itself, render 
his current account incredible.  Furthermore, while the 
veteran is not competent to offer a diagnosis as to an in-
service injury, he is competent to describe having 
experienced symptoms such as pain and swelling in his toe.

In addition, while the final physical examination conducted 
in service in November 1951 contains no reference to any 
right foot or toe injury having occurred, the Board notes 
that this examination was conducted primarily in regard to 
the question of whether the veteran would be able to continue 
on active duty in light of ongoing complaints of seasickness.  
Thus, the Board believes that the absence of any specific 
reference to the veteran having injured a toe in the report 
of this exam cannot be taken as probative evidence against 
the existence of such an injury.

In short, the Board finds that the veteran is competent to 
describe having experienced pain and swelling in his right 
great toe after having fallen, and there is no reason to 
doubt the veteran's credibility in that regard.  Although he 
is not competent to provide a diagnosis as to the nature of 
the claimed in-service injury, the Board finds that his 
assertions are sufficient to establish that some sort of in-
service injury did occur with respect to the veteran's right 
great toe.  To this extent, the Board finds the element (2) 
of Hickson has been satisfied.

Nevertheless, turning to element (3), in the absence of 
current diagnoses of disability of the right foot or great 
toe, there cannot be a medical nexus.  In fact, the Board 
notes that the record contains no medical nexus opinion 
linking any current problems of the right foot with any 
incident of military service.  As discussed above, the 
veteran himself is not competent either to diagnose a 
disorder or to render a nexus opinion.

In summary, the Board finds that Hickson elements (1) and (3) 
have not been met. Therefore, the Board concludes that the 
preponderance of the credible and probative evidence is 
against the claim of entitlement to service connection for 
the residuals of a broken right foot and great toe.  Thus, 
the benefit sought on appeal is denied.

In closing, the Board also finds that, because there is no 
medical evidence of the veteran having been diagnosed with a 
current disability, and no references to persistent or 
recurrent symptoms involving the right foot or great toe in 
his medical records, VA is not obligated to provide the 
veteran with a medical examination under 38 U.S.C.A. § 5103A.

IV.  Service connection for right hip and back disorders

The veteran is also seeking service connection for a right 
hip disability and a back disability.  He essentially 
contends that he developed disabilities of his right hip and 
back as a result of the reported fall in which he sustained 
injury to his right great toe.

With respect to element (1) of Hickson, the Board notes that 
treatment records received by the RO show the veteran 
underwent a total right hip replacement in 1998 after being 
diagnosed with degenerative joint disease of the right hip.  
Treatment records also establish that the veteran has 
complained of back pain since at least 1991, and that he has 
been diagnosed with arthritis and disc bulging in the spine.  
There is also x-ray evidence of degenerative changes in the 
cervical spine.

Thus, the Board finds that element (1) is satisfied in that 
there is competent medical evidence of record of current 
disabilities of the right hip and back.

With respect to element (2), however, the Board notes that 
the veteran's service medical records are negative for any 
complaints or findings regarding the back or right hip.  
Although the veteran contends that he injured his back and 
hip when he fell in service, he has not reported experiencing 
any symptomatology in the back or hip, and he has not 
asserted that he received any treatment for injuries to the 
back or hip in service.

As discussed in detail above, the Board has concluded that 
the veteran is competent to describe experiencing pain or 
swelling in his great toe after he fell in service, and thus, 
that he had satisfied the second element of Hickson with 
respect to his claim of service connection for the residuals 
of an injury to the right foot and great toe.  

However, the veteran has not reported experiencing any such 
symptomatology with respect to his back or right hip in 
service.  Although the veteran may believe in retrospect that 
he must have sustained injuries to his back or right hip when 
he fell in service, the Board believes that such assertions 
are akin to offering a diagnosis of back or right hip 
disability, which is something the veteran is not considered 
competent to opine.  See Espiritu, supra.

Consequently, the Board finds that element (2) of Hickson has 
not been met in that there is no medical or lay evidence of 
in-service injury to the back or right hip.  

Furthermore, the Board also concludes that there is no 
competent medical opinion linking the veteran's current 
disabilities of the back or right hip to a disease or injury 
incurred in service.

The Board has considered a January 2003 note from the 
veteran's private physician in which the physician noted that 
the veteran's chronic low back pain was likely related to a 
back injury he suffered in service.  However, it appears that 
his opinion was based on information supplied by the veteran 
himself regarding the events in service.  For this reason, 
the Board places little weight of probative value on this 
opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

As noted above, the veteran has not reported experiencing any 
symptomatology with respect to his back or right hip in 
service.  Although the veteran may believe in retrospect that 
he must have sustained injuries to his back or right hip when 
he fell in service, the Board has already determined that his 
statements to that affect cannot constitute competent 
evidence of an in-service injury.  Thus, pursuant to the 
Court's holdings in Swann and Reonal, the Board finds that 
the opinion of the veteran's private physician, which appears 
to have been based solely on the veteran's statements as to 
his history, cannot constitute competent medical evidence.

The Board notes in passing that, because there is no 
competent evidence of arthritis having manifested prior to 
1991, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 are not for application in this case.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's claimed back or right hip disorders are in any way 
related to his military service.  See 38 U.S.C.A. § 5103A(d), 
calling for an examination or opinion when necessary to make 
a decision on a claim.  However, the earliest evidence of 
back or hip problems do not appear in the record until 1991, 
which is approximately thirty-nine years following his 
separation from service.  As noted, the evidence does not 
establish that the veteran injured his back or right hip 
during service, and the veteran has not even reported 
experiencing any symptomatology in his back or hip during 
service. 

In light of this record, the Board believes that any opinion 
obtained regarding a relationship between the veteran's back 
and hip disorders and his military service would be based on 
sheer speculation, and is not necessary to reach a decision.  
The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal, 5 Vet. App. at 460 (noting that the "Board [is] not 
bound to accept opinions of two physicians who made diagnoses 
. . . almost 20 years following appellant's separation from 
service and who necessarily relied on history related by 
appellant").  

Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case, or other development efforts to obtain such an opinion, 
are not warranted.  See Soyini v. Derwinski, 1 Vet. App. at 
546; Sabonis v. Brown, 6 Vet. App. at 430.

In summary, the Board finds that the elements (2) and (3) of 
Hickson are not met in that there is no medical or lay 
evidence of in-service injury to the back or right hip, and 
no competent medical evidence linking the current 
disabilities of the back and right hip to an injury or 
disease in service.  Thus, the Board finds that the 
preponderance of the credible and probative evidence is 
against the claims of entitlement to service connection for 
right hip and back disorder.  Thus, the benefits sought on 
appeal are denied.


ORDER

Entitlement to service connection for the residuals of a 
broken right foot and great toe is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


